Citation Nr: 0902129	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dementia (claimed 
as Alzheimer's disease) with depression.

2.  Entitlement to an increased rating for grand mal 
epilepsy, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 through 
January 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for grand mal 
epilepsy, currently rated as 40 percent disabling is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Competent medical evidence shows that the veteran's dementia 
with depression is proximately due to his service-connected 
seizure disorder


CONCLUSION OF LAW

The criteria for service connection for dementia with 
depression are met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for 
dementia.  Generally, for service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. § 3.310(a), 
service connection may also be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.

In this case, the veteran claimed that he has Alzheimer's 
disease that is due to an in-service head injury.  See June 
2005 claim.  The claims folder contains VA outpatient 
treatment records from 2005 and 2006 showing the veteran's 
treatment for dementia.  The question is whether the 
veteran's dementia can be causally connected to his active 
service, including whether the dementia is proximately due to 
a service connected disability.  The veteran is presently 
service connected for grand mal epilepsy.  See October 2005 
rating decision.

A review of the claims folder reveals that outpatient 
treatment records do not discuss the etiology of his 
dementia.  In September 2005, a VA mental examination report 
shows that the examiner confirmed the diagnosis of dementia, 
but opined that the dementia was not related to service 
because there is no evidence of a head injury in the service 
records, which is the basis of the June 2005 claim.  The 
examiner made clear that the record did not clearly show the 
etiology or exact type of dementia at that time.

In June 2008, the veteran's VA treating physician submitted a 
report and opinion based upon his treatment of the veteran's 
dementia since the initial 2005 diagnosis.  The physician 
amended the original diagnosis and clarified that the veteran 
"does not have Alzheimer's Dementia as he has a pre-existing 
neurological disorder of seizure disorder."  The examiner 
explained that Alzheimer's is a diagnosis "of exclusion in 
which there is no other neurological disorder or possible 
physiological/anatomical etiology."  The examiner 
specifically stated that the veteran's correct diagnosis is 
"Dementia, secondary to neurological disorder - seizure."  
It was further noted that the veteran's depression is due to 
"the progressive impairment caused by the seizures and 
cognitive impairment."  Thus, current competent medical 
evidence from the veteran's long-time treating VA physician, 
based upon the veteran's detailed medical history, shows that 
the veteran's dementia with depression is proximately due to 
his service connected seizure disorder.  With this 
clarification of the veteran's diagnosis and medical 
rational, service connection is warranted under 38 C.F.R. 
§ 3.310.  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for dementia with 
depression is granted.


REMAND

The veteran's service-connected grand mal seizures are 
assigned a 40 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 8910 (2007).  He contends that his 
symptomology is worse than is contemplated under such rating, 
and that a higher rating should, therefore, be assigned. A 
remand is required for further development of the record.

Under Diagnostic Code 8910, both the frequency and type of 
seizure a veteran experiences are considered in determining 
the appropriate rating evaluation. Assignment of a 40 percent 
rating is warranted when there is at least one major seizure 
in the last 6 months or 2 in the last year; or averaging at 
least 5 to 8 minor seizures weekly. Assignment of a 60 
percent rating is warranted when there is an average of at 
least one major seizure in 4 months over the last year; or 9 
to 10 minor seizures per week. An 80 percent evaluation is 
warranted when there is an average of at least one major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly. A 100 percent evaluation is warranted when 
there is an average of one major seizure per month over the 
last year. 38 C.F.R. § 4.124a, Diagnostic Codes 8910 (2008).

The most recent VA epilepsy examination was in September 
2005, more than three years ago.  Also, the most recent 
outpatient treatment records in the claims folder are from 
2006, also some time ago.  It is impossible for the Board to 
assess the current severity of the veteran's seizure disorder 
based upon such dated records, especially considering the 
specificity required in the rating criteria for DC 8910.  For 
the next higher rating, the evidence must show an average of 
at least one major seizure in 4 months over the last year; or 
9 to 10 minor seizures per week.  See DC 8910.  With 
absolutely no records from the last year, how is the Board to 
make such a determination?  This matter must be remanded so 
that all current VA treatment records can be associated with 
the claims folder, in accordance with VA's duty to assist 
found in 38 C.F.R. § 3.159(c)(2), and so that the veteran can 
be afforded a current VA epilepsy examination.

Also, additional action is required pursuant to VA's duty to 
notify the veteran. In July 2005, the RO provided a 
notification letter to the veteran in which he was advised 
that to establish entitlement to an increased evaluation for 
his service-connected disability, the evidence must show that 
the service-connected condition has gotten worse.  
Significantly, however in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) established significant new 
requirements with respect to the content of the notice that 
must be provided to a veteran seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In that case, the Court found that the notice that was 
provided to the appellant was inadequate. The first letter, 
provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate. The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse." The Court found that the notice provided 
was inadequate due to the confusing nature of the two 
notices, and the failure to explain that evidence is required 
to demonstrate the worsening of the service-connected 
condition and the effect of that worsening on the claimant's 
occupational and daily life, or to provide, at least in 
general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
appellant's increased-compensation claim should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life. Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which his disability is rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon his employment and 
daily life, the Secretary should have notified the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria. Further, 
if an increase in disability is found, the notice should have 
indicated that a disability rating would be assigned by 
applying relevant DCs based on the nature, severity, and 
duration of the symptoms and their impact upon his employment 
and daily life to the extent permitted by law.

Applying these principles to the present case, the Board 
finds that veteran was previously provided a VA notice 
letter, but it did not meet the requirements set forth in 
Vazquez-Flores v. Peake. In fact, the letters in the present 
case contained virtually the same information which was found 
to be inadequate in Vazquez-Flores v. Peake. A remand is 
required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran in accordance with 
38 C.F.R. § 3.159(b), including issuing a 
corrective notice letter that is compliant 
with Vazquez-Flores v. Peake.

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant, 
non-duplicative VA outpatient treatment 
records related to the veteran's service-
connected epilepsy, especially those 
dating from May 2006 through the present.

3.  Once the above development is 
complete, afford the veteran a current VA 
examination for his service-connected 
epilepsy.  

4.  Readjudicate the veteran's increased 
rating claim. If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


